Citation Nr: 1505664	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-32 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Whether new and material evidence was received to reopen the claim of entitlement to service connection for multiple myeloma (claimed as due to herbicide exposure).

2. Entitlement to service connection for multiple myeloma as secondary to herbicide exposure.

3. Entitlement to service connection for diabetes mellitus, type 2, as secondary to herbicide exposure.

4. Entitlement to service connection for prostate cancer as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 1973.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which confirmed and continued its previous denial of service connection for multiple myeloma, denied service connection for prostate cancer and diabetes mellitus, and also denied entitlement to compensation under 38 U.S.C.A. § 1151 for prostate cancer.  The Board notes that the January 2012 Notice of Disagreement specifically contests only the denial of the claims for service connection (and not the Section 1151 claim).

The Veteran testified before the undersigned at a Travel Board hearing in June 2013, and the transcript of that hearing is of record.  

The issues of entitlement to service connection for multiple myeloma, diabetes mellitus, and prostate cancer, all secondary to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2009 rating decision, the RO denied service connection for multiple myeloma (claimed as due to herbicide exposure) on the basis that the Veteran did not serve in the country of Vietnam for presumptive service connection and that multiple myeloma was not shown to be related to service.  He did not timely file his substantive appeal and the appeal period expired.

2. Evidence received since June 2009 rating decision, in the form of reports, statements, and an opinion from a retired environmental scientist regarding actual direct exposure to Agent Orange, relates to a previously unestablished fact necessary to substantiate the claim and cures a prior evidentiary defect of record.


CONCLUSIONS OF LAW

1. The June 2009 rating decision that denied the application to reopen the claim for service connection for multiple myeloma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2. Evidence received since the June 2009 rating decision is new and material and the claim for service connection for multiple myeloma is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


ORDER

The application to reopen the claim of service connection for multiple myeloma (claimed as due to herbicide exposure) is granted.





REMAND

The Veteran avers that his multiple myeloma, diabetes mellitus (type 2), and prostate cancer are the result of direct exposure to Agent Orange in service.  Specifically, he claims that he had direct exposure to the herbicide in the following ways.  First, he claims exposure from being on a naval ship that was in the "blue waters" of Vietnam.  He served aboard the USS Gridley which, at one point, was anchored 46 feet deep off of Da Hang Harbor for approximately 6 hours (noted in the deck logs).  The Veteran claims that although he did not go on land (though other personnel did), the water from the ship contained Agent Orange (he ate, drank, and showered with contaminated water).  He also claims that the prevailing winds blew from the land out to the sea and such winds carried Agent Orange to and over the ship as this ship sailed up and down the coast for Vietnam for several months.  Second, the Veteran claims that his two tours of Vietnam involved continuous contact with helicopters that would often land in Vietnam then return to the ship.  He served on the helicopter crew and was constantly exposed to helicopters that he claimed had contact with Agent Orange.  

Service records have verified that the Veteran served aboard the USS Gridley and have identified the dates for when the ship was in the official waters of Vietnam.  See 2007 Response to Request for Information.  The DD Form 214 indicates his rank as YN3 and that he was "clerk's, general."

In support of his claim, the Veteran has submitted numerous statements regarding his alleged exposure to Agent Orange, copies of deck logs for the USS Gridley, a report entitled "Da Nang Harbor Report, The Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam," and an opinion from a retired environmental scientist, which discusses the likelihood of the exposure to dioxins from naval personnel anchored in Da Nang Harbor.  The Board notes that the report and the scientist's statement do not specifically provide an opinion with respect to the facts of this Veteran.  

Thus, at this juncture, the Board finds that a remand is necessary for further evidentiary development.  Specifically, the Board will obtain an opinion from an appropriate specialist to determine what this particular Veteran's chances of exposure were to the environmental hazards of Agent Orange used in connection with Operation Ranch Hand in Vietnam during the relevant time period, taking into consideration his service duties and his specific statements of alleged exposure (i.e., "blue water" Navy and via working on helicopters that have landed in Vietnam).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appropriate department to attempt to verify the extent to which the Veteran's duties in service involved direct contact with helicopters.  The AOJ should also attempt to verify whether such helicopters were likely to have had contact with herbicides in Vietnam.  The AOJ should determine whether it is possible to establish this Veteran's level of exposure to herbicides during the Veteran's tour of duty based on the facts of his case.  The AOJ should document in the file VA's attempts to verify such facts.  The Veteran should be notified of VA's efforts and be provided a reasonable opportunity to respond.  

2. The claims file should be made available to an expert deemed appropriate to address matters concerning herbicide exposure.  The AOJ should obtain a professional opinion from the designated expert on the following issues:

Based upon the documented movements and location of the USS Gridley, what is the likelihood of the Veteran's actual exposure to herbicides based upon possible ingestion (i.e., through drinking and bathing in the water when the ship was anchored near Da Nang Harbor), inhalation (i.e., exposure from wind/air), and other methods possible contact (i.e., through contact with helicopters)?  

In answering this question, the expert should consider the Veteran's statements regarding his various theories of exposure to Agent Orange, the relevant deck logs pertaining to the location of USS Gridley, the report entitled "Da Nang Harbor Report, The Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam," and the opinion from a retired environmental scientist, which discusses the likelihood of the exposure to dioxins from naval personnel anchored in Da Nang Harbor.

3. If and only if the AOJ development yields an actual estimate of the Veteran's exposure to herbicides, the AOJ should obtain a medical opinion, based upon the level of exposure, is it at least as likely as not that the Veteran developed any of the three disabilities of multiple myeloma, prostate cancer, and/or diabetes mellitus, type 2, as a result of such exposure?

All opinions should be accompanied by supporting rationale.  

4. After completing the requested actions and any other development deemed necessary, the AOJ should readjudicate the claims in light of all pertinent evidence.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


